 1   Eugene E. Steams (Fla. Bar No. 0149335)         SEYFARTH SHAW LLP
     [admitted pro hac vice]                         Gregory A. Markel (GM 5626)
 2   esteams@steamsweaver.com                        gmarkel@seyfarth.com
     Jason P. Hernandez (Cal. Bar No. 308959; Fla.   Heather E. Murray (NY Bar No. 5287099)
 3   Bar No. 18598)                                  [admitted pro hac vice]
     jhernandez@steamsweaver.com                     hmurray@seyfarth.com
 4   Matthew M. Graham (Fla. Bar No. 86764)          620 Eighth A venue
     [admitted pro hac vice]                         New York, New York 10018
 5   mgraham@steamsweaver.com                        Telephone: (212) 218-5500
     Giselle Gutierrez (Fla. Bar No. 100254)         Facsimile: (212) 218-5526
 6   [admitted pro hac vice]
     ggutierrez@steamsweaver.com                     SEYFARTH SHAW LLP
 7   Laura Farinas (Fla. Bar No. 0300939)            Giovanna A. Ferrari (SBN 229871)
     [admitted pro hac vice]                         gferrari@seyfarth.com
 8   lfarinas@steamsweaver.com                       560 Mission Street, Suite 3100
     STEARNS WEA VER MILLER                          San Francisco, California 94105
 9   WEISSLER ALHADEFF & SITTERSON,                  Telephone: (415) 397-2823
     P.A.                                            Facsimile: (415) 397-8549
10   150 West Flagler Street, Suite 2200
     Miami, FL 33130                                 Attorneys for Defendants MICHAEL R.
11   Telephone: (305) 789-3200                       FITZSIMMONS, PETER LAI,
     Facsimile: (305) 789-3395                       CHRISTOPHER G. POWER, PETER J.
12                                                   GOETNER, CHRISTIAN BORCHER,
     JONATHAN A. PATCHEN (SBN 237346)                ERNEST D. DEL, MARC S. YI, JAMES C.
13   BAKER BOTTS, L.L.P.                             PETERS, and SOUHEIL S. BADRAN
     101 California Street, Suite 3600
14   San Francisco, CA 94111
     Telephone: (415) 291-6200
15   Facsimile: (415) 291-6300
16
     Attorneys for Plaintiffs JOHN E . ABDO, as
17   Trustee of the JOHN E. ABDO TRUST
     DATED WNE 11, 2014, and JOHN E. ABDO,
18   as Trustee of the JOHN E. ABDO TRUST
     DATED MARCH 15, 1976
19
     Rees F. Morgan (SBN 229899)
20   rmorgan@coblentzlaw.com
     Stan Roman (SBN 87652)
21   srornan@coblentzlaw.com
     Philip Miller (SBN 280537)
22   pmiller@coblentzlaw.com
23   COBLENTZ PATCH DUFFY & BASS LLP
     One Montgomery Street, Suite 3000
24   San Francisco, CA 94104
     Telephone: (415) 772-5799
25   Facsimile: (415) 989-1663

26   Attorneys for Plaintiff RISING TIDE I, LLC;
     RISING TIDE II, LLC
27
     16814.001 4848-7991-1094.l
28                 JOINT STIPULATION AND [PROPOSED] ORDER CONTINUING ALL DEADLINES
                                  Case Nos. 17-cv-00851-TSH; 17-cv-01232-TSH

     54438538v.1
 1

 2
 3

 4

 5
 6

 7

 8
                                        UNITED STATES DISTRICT COURT
 9
                                       NORTHERN DISTRICT OF CALIFORNIA
10

11
12   RISING TIDE I, LLC; RISING TIDE II, LLC,             Case No. 17-cv-00851-TSH
                                                          Case No. 17-cv-01232-TSH
13
                         Plaintiffs,
               V.                                         JOINT STIPULATION AND
14                                                        [PROPOSED] ORDER
                                                          CONTINUING ALL DEADLINES
15   MICHAEL FITZSIMMONS; PETER LAI;
     CHRIS G. POWER; PETER J. GOETTNER;
16   CHRISTIAN BORCHER; ERNEST D. DEL;
     MARC S. YI; JAMES C. PETERS; AND                     Trial Date:   August 31, 2020
17   SOUHEIL S. BADRAN,

18                       Defendants.

19   JOHN E. ABDO, as Trustee of the JOHN E.
     ABDO TRUST DATED JUNE 11, 2014, and
20   JOHN E. ABDO, as Trustee of the JOHN E.
     ABDO TRUST DATED MARCH 15, 1976,
21
                         Plaintiffs,
22             V.

23
     MICHAEL FITZSIMMONS; PETER LAI;
24   CHRIS G. POWER; PETER J. GOETTNER;
     CHRISTIAN BORCHER; ERNEST D. DEL;
25   MARC S. YI; JAMES C. PETERS; AND
     SOUHEIL S. BADRAN,
26
                         Defendants.
27

28
     16814.001 4848-7991-1094.l                       1
                    JOINT STIPULATION AND [PROPOSED] ORDER CONTINUING ALL DEADLINES
                                   Case Nos. 17-cv-00851-TSH; 17-cv-01232-TSH
 1
 2             Pursuant to Fed. R. Civ. P. 6(b)(l) and Civil L.R. 6-1, 6-2, and 7-12, the parties

 3   ("Parties") in related case numbers 17-cv-00851-TSH and 17-cv-01232-TSH hereby submit, for

 4   the Court's consideration and approval, this Joint Stipulation and Order Continuing Certain

 5   Deadlines as follows:

 6             WHEREAS, the deadline for disclosure of expert witnesses is March 16, 2020;

 7             WHEREAS, due to a ransomware attack on the vendor that hosts both Plaintiffs' case

 8   documents, Plaintiffs have been unable to use their document management platform to access

 9   documents and materials needed for their expert reports;

10             WHEREAS, the vendor has estimated that restoring access to Plaintiffs' documents and

11   materials could take up to two weeks from March 4, 2020;

12             WHEREAS, while the vendor is working to restore Plaintiffs' access, Plaintiffs are

13   working diligently to find alternative means to access the documents and materials needed for its

14   expert reports;

15             WHEREAS, due to the aforementioned circumstances and given the additional time

16   needed to complete expert disclosures, the Parties agree and stipulate to a three-week extension

17   for the deadline for expert disclosures;

18             WHEREAS, to ensure the full and complete presentation of all relevant issues to this

19   Court, the Parties understand that a three-week extension of expert disclosures would also

20   require a continuance of all other deadlines, including the trial date, and the Parties agree and

21   stipulate to continue trial and all associated deadlines by approximately three weeks;

22             WHEREAS, the Parties have agreed on the schedule below and respectfully request that

23   the schedule be adjusted as follows or as deemed appropriate by the Court:

24

25

26

27

28
     16814.001 4848-7991-1094.l                       2
                   JOINT STIPULATION AND [PROPOSED] ORDER CONTINUING ALL DEADLINES
                                  Case Nos. 17-cv-00851-TSH; 17-cv-01232-TSH
 1
                                                                 Current
 2                                Event                                            Revised Deadline
                                                                 Deadline
 3       Disclosure of Expert Witnesses                         03/16/2020            04/06/2020

 4       Disclosure of Rebuttal Expert Witnesses                04/02/2020            04/23/2020
         Close of Expert Discovery                              04/20/2020            05/11/2020
 5
         Deadline to file Dispositive Motions                   05/01/2020            06/01/2020
 6
         Deadline to file Opposition to Dispositive             05/15/2020            06/19/2020
 7       Motions
 8
         Deadline to file Reply to Dispositive Motions          05/29/2020           07/07/2020
         Hearing on Dispositive Motions                         06/18/2020            07/30/2020
 9
                                                                                          or
10                                                                                    08/06/2020
         Jury Trial                                             08/31/2020            09/28/2020
11
12             WHEREAS, in case number 17-cv-00851-TSH, the Parties have previously stipulated to

13   and requested the Court issue an order extending the motion to dismiss briefing deadlines and

14   hearing dates, the date for the Initial Case Management Conference, and trial in this action (Dkts.

15   12, 17, 27, 38, 60, 100, 107, 115, 138, 141, and 143), and this Court granted those stipulated

16   requests (Dkts. 13, 18, 28, 39, 61, 103, 108, 116, 139, 142, and 144).

17             WHEREAS, in case number 17-cv-01232-TSH, the Parties have previously stipulated to

18   and requested the Court issue an order extending the motion to dismiss briefing deadlines and

19   hearing dates, the date for the Initial Case Management Conference, and trial in this action (Dkts.

20   11, 17, 34, 50, 65, 77, 82, 92, 97, 109, 132, 141 and 144), and this Court granted those stipulated

21   requests (Dkts. 12, 18, 35, 52, 66, 78, 85, 93, 98, 110, 133, 142 and 145).

22             THEREFOR, subject to the Court's approval, the Parties hereby stipulate to an Order by

23   the Court continuing the deadlines as denoted above. 1

24

25

26

27
     1 In accordance with N.D. Cal. L. R. 5-l(i)(3), the filer of this document attests that concurrence
     in the filing of this document has been obtained from the other signatories.
28
     16814.001 4848-7991-1094.l                       3
                   JOINT STIPULATION AND [PROPOSED] ORDER CONTINUING ALL DEADLINES
                                  Case Nos. 17-cv-00851-TSH; 17-cv-01232-TSH
 1   DATED: March 6, 2020                   STEARNS WEAVER MILLER WEISSLER
                                            ALHADEFF & SITTERSON, P.A.
 2

 3
                                            By:     ls/Eugene E. Steams
 4                                                Eugene E. Stearns
                                                  Jason P. Hernandez
 5                                                Matthew G. Graham
                                                  Giselle Gutierrez
 6
                                                  Laura Farinas
 7
                                                  Attorneys for Plaintiff
 8                                                JOHN E. ABDO, as Trustee of the JOHN E.
                                                  ABDO TRUST DATED JUNE 11, 2014, and
 9                                                JOHN E. ABDO, as Trustee of the JOHN E.
                                                  ABDO TRUST DATED MARCH 15, 1976
10

11   DATED: March 6, 2020                   COBLENTZ PATCH DUFFY & BASS LLP

12
                                            By:     Isl Rees Morgan
13                                                Rees F. Morgan
                                                  Stan Roman
14
                                                  Philip Miller
15
                                                  Attorneys for Plaintiffs
16                                                RISING TIDE I, LLC; RISING TIDE II, LLC

17
     DATED: March 6, 2020                   BAKER BOTTS LLP
18

19
                                            By:      ls/Jonathan A. Patchen
20                                                Jonathan A. Patchen

21                                                Attorneys for Plaintiff
                                                  JOHN E. ABDO, as Trustee of the JOHN E.
22                                                ABDO TRUST DATED JUNE 11, 2014, and
23                                                JOHN E. ABDO, as Trustee of the JOHN E.
                                                  ABDO TRUST DATED MARCH 15, 1976
24

25

26

27

28
     16814.001 4848-7991-1094.l                   4
                   JOINT STIPULATION AND [PROPOSED] ORDER CONTINUING ALL DEADLINES
                                  Case Nos. 17-cv-00851-TSH; 17-cv-01232-TSH
 1   DATED: March 6, 2020                    SEYFARTH SHAW LLP
 2

 3                                          By:      Isl Gregory Markel
                                                  Gregory A. Markel
 4                                                Giovanna A. Ferrari
                                                  Heather E. Murray
 5
                                                  Attorneys for Defendants
 6                                                MICHAEL R. FITZSIMMONS, PETER LAI,
 7                                                CHRISTOPHER G. POWER, PETER J.
                                                  GOETTNER, CHRISTIAN BORCHER,
 8                                                ERNEST D. DEL, MARC S. YI, JAMES C.
                                                  PETERS and SOUHEIL S. BADRAN
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     16814.001 4848-7991-1094.l                   5
                   JOINT STIPULATION AND [PROPOSED] ORDER CONTINUING ALL DEADLINES
                                  Case Nos. 17-cv-00851-TSH; 17-cv-01232-TSH
 1

 2                                          [PROPOSED]ORDER

 3             The Court, having reviewed the Parties' Joint Stipulation and [Proposed] Order

 4   Continuing all Deadlines, orders as follows:

 5

 6                                Event                     Current Deadline     Revised Deadline

 7       Disclosure of Expert Witnesses                         03/16/2020           04/06/2020
         Disclosure of Rebuttal Expert Witnesses                04/02/2020           04/23/2020
 8
         Close of Expert Discovery                              04/20/2020           05/11/2020
 9
         Deadline to file Dispositive Motions                   05/01/2020           06/01/2020
10
         Deadline to file Opposition to Dispositive             05/15/2020           06/19/2020
11       Motions
         Deadline to file Reply to Dispositive Motions          05/29/2020           07/07/2020
12
         Hearing on Dispositive Motions                         06/18/2020           07/30/2020
13                                                                                       or
14                                                                                   08/06/2020
         Jury Trial                                             08/31/2020           09/28/2020
15

16
               IT IS SO ORDERED.
17

18

19   Dated: March 9, 2020
                                          THOMAS S. HIXSON
20                                        UNITED STATES MAGISTRATE mDGE
21

22

23

24

25

26

27

28
     16814.001 4848-7991-1094.l                        6
                   JOINT STIPULATION AND [PROPOSED] ORDER CONTINUING ALL DEADLINES
                                  Case Nos. 17-cv-00851-TSH; 17-cv-01232-TSH
